Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed October 18th, 2021 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 7, filed October 18th, 2021, with respect to the rejection(s) of claim(s) 1-4 under Sekimoto (US 2013/0039640) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xia (EP 3907545).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (US 2013/0039640) in view of Xia (EP 3907545).

    PNG
    media_image1.png
    715
    1166
    media_image1.png
    Greyscale

Regarding claim 1, Sekimoto discloses an optical system (Figs. 2 and 3), comprising: 
a fixed assembly (19), having a main axis (as shown in Fig. 2); 
a movable assembly (13), movably relative to the fixed assembly (as shown in Fig. 2, lens barrel 2 moves relative to the base 19); 
a movable element (2), configured to be connected to a first optical element (as shown in Fig. 2, lens 1 is connected to lens barrel 2); 
a connecting assembly (12a, 12b), wherein the movable assembly is movably connected to the movable element via the connecting assembly (as shown in Fig. 2); and 
a driving module (18), configured to drive the movable assembly to move relative to the fixed assembly (as shown in Fig. 2); 
wherein the driving module drives the movable assembly to move relative to the fixed assembly so as to drive the movable element (OIS coils 18 move the permanent magnets 15 of the movable assembly as shown in Fig. 2).
Sekimoto does not specifically disclose wherein when viewed in any direction perpendicular to the main axis, the movable element does not overlap the driving module. 
However Xia, in the same field of endeavor, teaches wherein when viewed in any direction perpendicular to the main axis (as shown in Figs. 3 and 5, the main axis goes from the top to the bottom of the page), the movable element (2) does not overlap the driving module (15, as shown in Fig. 3, the driving module is located below the movable element when viewed perpendicular to the main axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Sekimoto with the wherein when viewed in any direction perpendicular to the main axis, the movable element does not overlap the driving module as taught by Xia, for the purpose of improving the stability of the optical element ([0096, 0099]).

    PNG
    media_image2.png
    537
    713
    media_image2.png
    Greyscale

Regarding claim 3, Sekimoto in view of Xia discloses as is set forth in claim 1 rejection and Sekimoto further discloses wherein the connecting assembly includes a connecting member (examiner labeled Fig. 3), the movable assembly is connected to the movable element by an elastic portion of the connecting member (Fig. 3, 12a: AF Spring), and the connecting member further has a rigid portion (4) connected to the elastic portion (12a) by an adhesive member (3), wherein a distance between a top surface of the movable element and the first optical element along the main axis is less than a distance between the adhesive member and the first optical element.
Regarding claim 4, Sekimoto in view of Xia discloses as is set forth in claim 3 rejection and Sekimoto further discloses wherein when viewed along the main axis, the connecting member extends outward from the movable element (as shown in Fig. 3).

Claims 5-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (US 2013/0039640) in view of Xia (EP 3907545), further in view of Minamisawa (US 2016/0231641).
Regarding claim 5, Sekimoto in view of Xia discloses as is set forth in claim 3 rejection and Sekimoto further discloses wherein the connecting assembly includes a plurality of connecting members (as shown in examiner labeled Fig. 3, there are multiple connecting members).
	Sekimoto does not specifically disclose and when viewed along the main axis, the connecting members are mirror-symmetric with respect to a first traverse axis or a second traverse axis.
However Minamisawa, in the same field of endeavor, teaches and when viewed along the main axis, connecting members (Fig. 10A, 73) are mirror-symmetric with respect to a first traverse axis or a second traverse axis (Fig. 10A, the connecting members are symmetric along the Y-axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia with the and when viewed along the main axis, the connecting members are mirror-symmetric with respect to a first traverse axis or a second traverse axis as taught by Minamisawa, for the purpose of improving the stabilization of the optical system. 
Regarding claim 6, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 5 rejection above and Sekimoto further teaches wherein each connecting member (examiner labeled Fig. 3) includes at least one string (examiner labeled Fig. 3), extending along multiple directions which are perpendicular to the main axis (as shown in examiner labeled Fig. 3).
	Regarding claim 7, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above and Sekimoto further teaches wherein when viewed along the main axis, both ends of the string (as shown in examiner labeled Fig. 3) are connected to the movable element (as shown in examiner labeled Fig. 3).

    PNG
    media_image3.png
    353
    478
    media_image3.png
    Greyscale

Regarding claim 8, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the string includes a first cantilever and a second cantilever, and the first cantilever and the second cantilever are symmetrical with respect to the first traverse axis.
	However Minamisawa, in the same field endeavor, teaches wherein a string (73) includes a first cantilever (examiner labeled Fig. 10(A)) and a second cantilever (examiner labeled Fig. 10(A)), and the first cantilever and the second cantilever are symmetrical with respect to the first traverse axis (Y-axis of Fig. 10(A)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa with the wherein the string includes a first cantilever and a second cantilever, and the first cantilever and the second cantilever are symmetrical with respect to the first traverse axis as taught by Minamisawa for the purpose of improving the stabilization of the optical system. 
	Regarding claim 9, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above and Sekimoto further teaches wherein when viewed along the main axis, the string has a fixed width (as shown in examiner labeled Fig. 3).
	Regarding claim 10, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of the string.
	However Minamisawa, in the same field of endeavor, teaches wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of a string (as shown in Fig. 6, spring 70 sits on the outer edge of optical module 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa with the wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of the string as taught by Minamisawa for the purpose of stabilizing the optical element without obstructing the imaging elements. 
Regarding claim 11, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein when viewed along the main axis, a first portion of the surface is located in an inner side of a pressured surface of the first optical element, a second portion of the surface is located outside the pressured surface of the first optical element, and the string partially overlaps at least one portion of the second portion.
However Minamisawa, in the same field of endeavor, teaches a first portion of a surface (Fig. 6, 51a) is located in an inner side of a pressured surface of the first optical element (as shown in Fig. 6), a second portion of the surface (Fig. 6, upper surface of 101 facing the z-axis) is located outside the pressured surface of the first optical element (as shown in Fig. 6), and a string partially overlaps at least one portion of the second portion (as shown in Fig. 6, spring 70 sits on the outer edge of 101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa with the wherein when viewed along the main axis, a first portion of the surface is located in an inner side of a pressured surface of the first optical element, a second portion of the surface is located outside the pressured surface of the first optical element, and the string partially overlaps at least one portion of the second portion as taught by Minamisawa for the purpose of stabilizing the optical element without obstructing the imaging elements. 
Regarding claim 20, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection and Sekimoto further teaches the rigid portion (4) is mirror-symmetric with respect to the main axis (as shown in Fig. 2, the lens holder 4 is symmetric). 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (US 2013/0039640) in view of Xia (EP 3907545), further in view of Minamisawa (US 2016/0231641) and Sharma (US 2018/0059381).
Regarding claim 12, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein when viewed along the main axis, the string has a non-uniform width.
However Sharma, in the same field of endeavor, teaches wherein when viewed along the main axis, a string (116a, Fig. 5C) has a non-uniform width (as shown in Fig. 5C, the tip of the spring tab is not uniform with the remainder of the spring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa with the wherein when viewed along the main axis, the string has a non-uniform width as taught by Sharma, for the purpose of improving the stabilization of the optical element. 
Regarding claim 13, Sekimoto in view of Xia, further in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the string has a first end and a second end, and when viewed along the main axis, the first end is connected to the movable element, and the second end is connected to the rigid portion.
However Sharma, in the same field of endeavor, teaches wherein the string has a first end (Fig. 5C, 513) and a second end (514), and when viewed along the main axis, the first end is connected to the movable element (104), and the second end is connected to the rigid portion (204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa with the wherein the string has a first end and a second end, and when viewed along the main axis, the first end is connected to the movable element, and the second end is connected to the rigid portion as taught by Sharma for the purpose of improving the stabilization of the optical element. 
Regarding claim 14, Sekimoto in view of Xia, further in view of Minamisawa and Sharma teaches as is set forth in claim 13 rejection above and Sekimoto further teaches wherein when viewed along the main axis, the connecting members are rotationally symmetric with respect to the 3 main axis (as shown in Fig. 3, 12a is rotationally symmetric). 
Regarding claim 15, Sekimoto in view of Xia, further in view of Minamisawa and Sharma teaches as is set forth in claim 13 rejection above and Sekimoto further teaches wherein the string (examiner labeled Fig. 3) is connected to the movable element (2) by an adhesive member ([0036], “a lens holder 4 fixing the lens barrel 2 in the camera module 50 with the use of an adhesive 3”).
Regarding claim 16, Sekimoto in view of Xia, further in view of Minamisawa and Sharma teaches as is set forth in claim 13 rejection above and Sekimoto further teaches the movable element and the string are integrally formed in one piece (as shown in examiner labeled Fig. 3, the barrel 2 and strings are integrally formed).
Sekimoto in view of Xia, further in view of Minamisawa and Sharma do not specifically teach wherein the string and the movable element are made of metal material. 
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the string and the movable element are made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Xia and further in view of Minamisawa and Sharma’s teaching by having wherein the string and the movable element are made of metal material, for the purposes of increasing the longevity of the material. 
Regarding claim 17, Sekimoto in view of Xia, further in view Minamisawa and Sharma teaches as is set forth in claim 13 rejection above but does not specifically disclose wherein the movable element is made of plastic material.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the movable element is made of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Xia and further in view of Minamisawa and Sharma’s teaching by having wherein the movable element is made of plastic material, for the purposes of minimizing weight of the optical assembly. 
Regarding claim 18, Sekimoto in view of Xia, further in view Minamisawa and Sharma teaches as is set forth in claim 17 rejection but does not specifically disclose wherein at least one positioning portion is formed on the movable element, and the positioning portion is configured to position the first end of the string.
However Minamisawa, in the same field of endeavor, teaches wherein at least one positioning portion is formed on the movable element (Fig. 10(A), 1123) and the positioning portion is configured to position the first end of the string ([0092], “protruded parts 1123 are fitted to cut-out parts 720 of the movable body side connection part 72”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto in view of Xia and further in view of Minamisawa and Sharma with the wherein at least one positioning portion is formed on the movable element, and the positioning portion is configured to position the first end of the string as taught by Minamisawa for the purpose of securely attaching the movable element with the connecting element.
Regarding claim 19, Sekimoto in view of Xia, further in view Minamisawa and Sharma teaches as is set forth in claim 17 rejection and further teaches wherein the string is embedded in the movable element by insert molding technology (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Sekimoto in view of Xia, further in view Minamisawa and Sharma does not specifically teach the string is made of metal material.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the string made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Xia and further in view of Minamisawa and Sharma’s teaching by having wherein the string is made of metal material, for the purposes of increasing the longevity of the material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        22 December 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872